DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-9 and 11-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 8, lines 12-13, which recite the limitation “wherein the outside air flowing into the pipeline is cooled, as spaced by the pipeline…” is unclear. For purposes of examination on the merits, it is being interpreted that “the outside air flowing into the pipeline is cooled along the length of the pipeline…”
Claims 9 and 11-20 are rejected for being dependent on a rejected base claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-9, 11-12, 14, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Davis et al (US-4196544-A) in view of Gagne et al (US-20170223912-A1) and Li (US-20180054985-A1).
Regarding claim 8, Davis et al discloses a plant cultivation greenhouse, comprising:
a plant cultivation room (14);
a carbon dioxide supply dioxide supply device (120) comprising a fluid tank (140) that seals a fluid and a pipeline (140) that goes through the fluid tank (column 8, lines 3-20); and
an air-conditioner (154) for carrying out air conditioning inside the plant cultivation room;
wherein the carbon dioxide supply device supplies outside air containing carbon dioxide into the plant cultivation room from outside of the plant cultivation room (column 8, lines 3-20);
wherein the outside air flowing into the pipeline is cooled along the length of the pipeline, with the aid of the flowing of the fluid inside the fluid tank, or the air flowing into the pipeline is heated along the length of the pipeline, with the aid of the flowing of the fluid in the fluid tank (column 8, lines 3-20; column 8, lines 51-65); 
Davis et al does not disclose a plant cultivation greenhouse, wherein a temperature inside the plant cultivation room set in the air-conditioner is related to a temperature of the outside air supplied by the carbon dioxide supply device; or wherein at least one of a wall and a roof of the plant cultivation room is formed by a heat insulator.
page 8, [0080])
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Davis et al with the air conditioner related to a temperature of the outside air as disclosed by Gagne et al for the benefit of permitting the efficient operation of cooling the greenhouse (Gagne et al: page 8, [0080]).
Li teaches a plant cultivation greenhouse, wherein at least one of a wall and a roof of a plant cultivation room is formed by a heat insulator (page 2, [0032], lines 7-12).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Davis et al with the heat insulator as disclosed by Li for the benefit of maintaining an air temperature best suitable for plant growth, thus increasing the yield of crops. 
Regarding claim 9, Davis et al as modified above in view of Gagne et al and Li do not teach a plant cultivation greenhouse wherein the carbon dioxide supply device further comprises a humidifier for humidifying the outside air.
Gagne et al further teaches a plant cultivation greenhouse wherein the carbon dioxide supply device further comprises a humidifier for humidifying the outside air (pages 12-13, [0131]).
 It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Davis et al as modified above in view of Gagne et al and Li with the humidifier as further disclosed by Gagne et al for the benefit of “providing optimal conditions” for the growth of a plant (Gagne et al: Abstract).
claim 11, Davis et al as modified above in view of Gagne et al and Li teach a plant cultivation greenhouse wherein the humidifier is configured to humidify the air inside the pipeline (Gagne et al: pages 12-13, [0031]).
	Regarding claim 12, Davis et al as modified above in view of Gagne et al and Li teach a plant cultivation greenhouse wherein the carbon dioxide supply device is connected to an air-supply hole of the plant cultivation greenhouse (Davis et al: 120).
	Regarding claim 14, Davis et al as modified above in view of Gagne et al and Li teach a plant cultivation greenhouse wherein a humidity inside the plant cultivation room set in the air-conditioner is related to a humidity of the outside air supplied by the carbon dioxide supply device (Gagne et al: page 8, [0080]). 
	Regarding claim 18, Davis et al as modified above in view of Gagne et al and Li teach a plant cultivation method comprising a step of cultivating plants inside the plant cultivation room of the plant cultivation greenhouse (Davis et al: column 4, lines 41-61).
	Regarding claim 19, Davis et al as modified above in view of Gagne et al and Li teach a plant cultivation method comprising:
	placing different types of plants in the vicinity of air-supply hole of the carbon dioxide supply device and in the vicinity of the air-conditioner (Davis et al: column 4, lines 41-61; column 5, lines 6-13; column 8, lines 51-65); and 
	setting air of different temperature and humidity to be blow out from the carbon dioxide supply device and the air-conditioner so as to attain an atmosphere of a temperature and/or humidity sustainable for each plant (Davis et al: column 3, lines 25-29; column 7, lines 27-42; column 8, lines 3-20; column 8, lines 51-65).
claim 20, Davis et al as modified above in view of Gagne et al and Li teach a plant cultivation greenhouse wherein the carbon dioxide supply device further comprises a dehumidifier for dehumidifying the outside air (Davis et al: column 9, lines 12-20; column 9, lines 43-60). 
	
	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Davis et al (US-4196544-A) in view of Gagne et al (US-20170223912-A1) and Li (US-20180054985-A1), and further in view of Okabe et al (US-20060162246-A1).
Regarding claim 13, Davis et al as modified above in view of Gagne et al and Li does not teach a plant cultivation greenhouse wherein the air-conditioner comprises an indoor unit and an outdoor unit, wherein the indoor unit is fixed to the inside of the plant cultivation greenhouse.
Okabe et al teaches an air conditioning device that comprises an indoor unit (7, 8, 9, and 10) and an outdoor unit, wherein the indoor unit is fixed to the inside of the plant cultivation greenhouse (page 3, [0037], lines 1-9).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Davis et al as modified above in view of Gagne et al and Li with the indoor unit and outdoor unit of an air-conditioning device wherein the indoor unit is fixed to the inside of a building as disclosed by Okabe et al for the benefit of controlling the temperature and humidity of the internal air to maintaining an environment most suitable for plant growth, thus increasing the yield of crops.

Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Davis et al (US-4196544-A) in view of Gagne et al (US-20170223912-A1) and Li (US-20180054985-A1), and further in view of Shelor (US-20150282440-A1).
Regarding claim 15, Davis et al as modified above in view of Gagne et al and Li does not teach a plant cultivation greenhouse wherein the carbon dioxide supply device supplies the outside air into the plant cultivation room, so that the plant cultivation room has a positive pressure inside. 
Shelor teaches a plant cultivation greenhouse wherein carbon dioxide supply means supply the outside air into the plant cultivation room, so that the plant cultivation room as a positive pressure inside (page 1, [0008], lines 21-28  - [0009], lines 1-8).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Davis et al as modified above in view of Gagne et al and Li with the positive pressure inside the plant cultivation room as disclosed by Shelor for the benefit of forcing cool air to enter the greenhouse (Shelor: page 1, [0009], lines 3-8) and preventing contaminants from flowing into the greenhouse (Shelor: page 2, [0012], lines 6-9). 
Regarding claim 16, Davis et al  et al as modified above in view of Gagne et al, Li, and Shelor does not teach that the positive pressure is achieved by an air vent hole sized so that an air discharged from the plant cultivation room is less than an outside air supplied into the plant cultivation room; however, it would have been an obvious matter of design choice to have adjusted an air vent hole size to achieve a positive pressure, since applicant has not disclosed that an air vent hole size solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well in achieving a positive pressure inside the cultivation room with fan coil units as disclosed by Shelor (page 6, [0062]).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Davis et al (US-4196544-A) in view of Gagne et al (US-20170223912-A1) and Li (US-20180054985-A1), and further in view of Morris (US-20040074151-A1) and Andersson et al (US-20150059239-A1).
Regarding claim 17, Davis et al as modified above in view of Gagne et al and Li does not teach a plant cultivation greenhouse wherein the heat insulator comprises a pair of sheets that are spaced apart and provided opposite to each other; and an enclosed space provided between the pair of sheets; wherein air is sealed in a non-flowable mode in the enclosed space; and wherein each sheet in the pair of sheets comprises an aluminum foil.
Morris teaches a roofing component comprising a pair of sheets that are spaced apart and provided opposite to each other; and an enclosed space provided between the pair of sheets (“cushions”); wherein air is sealed in a non-flowable mode in the enclosed space (page 1, [0006)).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Davis et al as modified above in view of Gagne et al and Li with pair of sheets creating an enclosed space as disclosed by Morris for the benefit of suppressing rain noise (Morris: abstract).
Davis et al as modified above in view of Gagne et al, Li, and Morris does not teach that each of the pair of sheets comprises an aluminum foil. 
Andersson et al teaches a sheet for a greenhouse, wherein the sheet comprises an aluminum foil (page 3, [0055]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Davis et al as modified above in view of Gagne et al, Li, and Morris with the sheets comprising an aluminum foil layer Andersson et al: page 3, [0055], lines 1-3).
Response to Arguments
	Applicant’s arguments, see pages 7-10 of the Remarks, filed 11/18/2021, with respect to the rejection of claim 8 under 35 U.S.C. 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground of rejection is made in view of Davis et al, Gagne et al, and Li. 
	The arguments made for claims 9 and 11-20 are moot since a new ground of rejection is used for the independent claim from which they are dependent. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure:
	Barthel, US-3450194-A and Johansen et al, US-20190208714-A1
	These documents present alternative designs similar in scope that illustrate relevant features, which may demonstrate the level of novelty in comparison to the applicant’s inventive submission.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADELINE L DOUGLAS whose telephone number is (571)272-5529. The examiner can normally be reached Monday-Friday 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy D. Collins can be reached on (571) 272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MADELINE L DOUGLAS/Examiner, Art Unit 3644                                                                                                                                                                                                        

/MONICA L BARLOW/Primary Examiner, Art Unit 3644